UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):April 15, 2010 Southside Bancshares, Inc. (Exact name of registrant as specified in its charter) Texas 0-12247 75-1848732 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1201 S. Beckham, Tyler, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (903) 531-7111 NA (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: p Written communications pursuant to Rule 425 under Securities Act (17 CFR 230-425) p Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240-14a-12) p Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) p Pre-commencement communications pursuant to Rule 13e-4(c) under Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The annual meeting of the shareholders was held on April 15, 2010, in Tyler, Texas.Four directors were elected for a term of three years and one director was elected for a term of one year.The appointment of PricewaterhouseCoopers LLP as independent auditors for the fiscal year ending December 31, 2010, was ratified. The final voting results are set forth below: Shares Voted Nominees for Director for a term expiring at the 2013 Annual Meeting For Withheld Non Votes Alton Cade B. G. Hartley Paul W. Powell Don W. Thedford Nominee for Director for a term expiring at the 2011 Annual Meeting Preston L. Smith For Against Abstain Ratification of Independent Auditors Outstanding # Voted % Voted At Date of Record SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Southside Bancshares, Inc. Date:April 20, 2010 By: /s/ Lee R. Gibson Lee R. Gibson, CPA Senior Executive Vice President and Chief Financial Officer
